     Case 1:20-cv-01144-NONE-JLT Document 8 Filed 04/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ERIC HERNANDEZ,                                     Case No. 1:20-cv-01144-JLT (PC)
12                        Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                          TO DISMISS ACTION
13            v.
                                                          14-DAY DEADLINE
14    KINGS COUNTY JAIL, et al.,
                                                          Clerk of the Court to Assign a District Judge
15                        Defendants.

16

17           On February 6, 2021, the Court issued a screening order directing Plaintiff to file a first
18   amended complaint curing the deficiencies in his pleading or a notice of voluntary dismissal.
19   (Doc. 6.) Plaintiff failed to comply with the screening order within the time provided. Therefore,
20   on March 17, 2021, the Court issued an order to show cause why this action should not be
21   dismissed for failure to comply with the Court’s order. (Doc. 7.) The Court cautioned Plaintiff
22   that “[f]ailure to comply with this order [would] result in a recommendation that this action be
23   dismissed for failure to state a claim and to obey court orders.” (Id. at 2.) Plaintiff has failed to
24   respond to the order to show cause, and the time to do so has passed.
25           The Local Rules, corresponding with Federal Rule of Civil Procedure 11, provide,
26   “[f]ailure of counsel or of a party to comply with . . . any order of the Court may be grounds for
27   the imposition by the Court of any and all sanctions . . . within the inherent power of the Court.”
28   Local Rule 110. “District courts have inherent power to control their dockets” and, in exercising
     Case 1:20-cv-01144-NONE-JLT Document 8 Filed 04/21/21 Page 2 of 2


 1   that power, may impose sanctions, including dismissal of an action. Thompson v. Housing Auth.,

 2   City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action based on a

 3   party’s failure to prosecute an action, obey a court order, or comply with local rules. See, e.g.,

 4   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with a

 5   court order to amend a complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130-31 (9th Cir.

 6   1987) (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421,

 7   1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

 8          It appears that Plaintiff has abandoned this action. Whether he has done so intentionally or

 9   mistakenly is inconsequential. It is Plaintiff’s responsibility to comply with the Court’s orders and

10   Local Rules. The Court declines to expend its limited resources on a case that Plaintiff has chosen

11   to ignore.

12          Accordingly, the Court RECOMMENDS that this action be DISMISSED for failure to

13   obey court orders and failure to state a claim on which relief can be granted. The Court DIRECTS

14   the Clerk of the Court to assign a district judge to this action.

15          These Findings and Recommendations will be submitted to the United States District

16   Judge assigned to this case, pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of

17   service of these Findings and Recommendations, Plaintiff may file written objections with the

18   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

19   Recommendations.” Plaintiff’s failure to file objections within the specified time may result in

20   waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing
21   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

22
     IT IS SO ORDERED.
23

24      Dated:     April 20, 2021                               _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                        2
